Citation Nr: 0009810	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  99-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel






INTRODUCTION

The veteran had active service from April 1956 to August 
1973.

In June 1976, he claimed service connection for a left knee 
disorder and dermatitis of both hands.  An August 1976 rating 
decision granted service connection for both disorders, and 
assigned a noncompensable evaluation to each.  A March 1992 
rating decision denied a permanent and total disability 
rating for pension purposes, and increased the evaluation for 
his left knee disorder to 20 percent.  After left knee 
surgery in June 1993, a rating decision later that month 
granted a temporary 100 percent evaluation for convalescence.

In July 1998, the veteran filed an informal claim for service 
connection for porphyria cutanea tarda, which he attributed 
to exposure to Agent Orange in service.  A January 1999 
rating decision denied service connection for porphyria 
cutanea tarda but increased, to 10 percent, the evaluation 
for the skin disorder.  Thereafter, the veteran submitted 
additional evidence on the issue of service connection for 
porphyria cutanea tarda.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision by 
the Columbia, South Carolina, Regional Office (RO) that 
denied the claim.


REMAND

A review of the veteran's November 1999 Substantive Appeal, 
VA Form 9, shows that he initially checked box 8A, indicating 
that he did not wish to have a hearing in this matter.  
However, that box has been "whited out," and box 8B is now 
checked.  Thus, it was made to appear that the veteran wished 
to have a VA Central Office hearing before a member of the 
Board.  In order to verify the veteran's wishes in this 
regard, the Board sent him a March 2000 letter and 
questionnaire.  He returned the questionnaire in April, 
indicating that he wishes to have a Travel Board hearing, at 
the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should place the case on the 
Travel Board hearing docket and, when 
appropriate, notify the appellant of the 
place, date, and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board and by 
the United States Court of Appeals for Veterans Claims 
(Court), for additional evidentiary or procedural 
development, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), and 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


